207 N.W.2d 546 (1973)
STATE of Iowa, Appellee,
v.
Steven Harold RICHMOND, Appellant.
No. 55442.
Supreme Court of Iowa.
May 23, 1973.
Life, Davis & Life by Patrick J. Life, Oskaloosa, for appellant.
Richard C. Turner, Atty. Gen., C. Joseph Coleman, Jr., Asst. Atty. Gen., and Edwin Kelly, County Atty., Fairfield, for appellee.
Submitted to MOORE, C.J., and RAWLINGS, LeGRAND, REYNOLDSON and HARRIS, JJ.
PER CURIAM.
Defendant appeals from judgment on jury verdict finding him guilty of operating a motor vehicle while under the influence of intoxicating beverage, The Code 1971, Section 321.281.
Affirmed, see Rule 348.1.